Russell, C. j.
1. When the evidence demands the verdict, verbal inaccuracies in the charge of the court are wholly immaterial. While the verdict in this ease was not demanded in the strict technical sense in which that term is used, still the battery was admitted, and the defendant, by means of his unsupported statement only, attempted to justify the beating, by stating that he was provoked by opprobrious words used to him by the prosecutor. The burden o'f proving that he was so provoked as to be justified in beating the prosecutor when and *94as lie did rested upon the defendant, and therefore it appears that the use of the phrase “satisfactory to you of his guilt,” in one part of the charge of the court, as if it were synonymous with “beyond a reasonable doubt,” could not have been prejudicial to the accused, especially since the jury were fully instructed that they should not convict the defendant unless they were satisfied of his guilt beyond a reasonable doubt. Judgment affirmed.
Decided May 18, 1916.
Conviction of assault and battery; from Laurens superior court —Judge Kent. November 24, 1915.
P. W. Hides, Larsen & Orodcett, for plaintiff in error.
E. L. Stephens, solicitor-general, contra.